Citation Nr: 0820952	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-11 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia 
(elevated cholesterol).

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to April 
1990, with 14 years prior active service.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDINGS OF FACT

1.  Hyperlipidemia (elevated cholesterol) is a laboratory 
finding and not a disability or disease; it has not been 
shown the veteran has any disability associated with elevated 
cholesterol of service origin.

2.  There is competent evidence of hypertension within one 
year of the veteran's separation from service.


CONCLUSIONS OF LAW

1.  A disability manifested by hyperlipidemia (elevated 
cholesterol) was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Service connection for hypertension is established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2005).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, including hypertension, may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

        1. Hyperlipidemia

In this case, it has been argued that service connection is 
warranted for hyperlipidemia, or elevated cholesterol.  The 
veteran has stated that he was found to have hyperlipidemia 
before separation from service.

In an April 1988 service medical record, laboratory results 
listed the veteran's cholesterol as 265 with 200 as the 
outside range of normal.  The veteran's separation 
examination in February 1990 shows a diagnosis of 
hyperlipidemia.  

Hyperlipidemia is "a general term for elevated 
concentrations of any or all of the lipids in the plasma, 
including hypertriglyceridemia, hypercholesterolemia, etc." 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 852 (29th ed. 2000); 
see STEDMAN'S MEDICAL DICTIONARY 825, 985 (26th ed. 1995) 
(defining hyperlipidemia as the presence of an abnormally 
large amount of lipids in the circulating blood).

Hyperlipidemia and elevated cholesterol are laboratory 
findings and are not disabilities in and of themselves for 
which VA compensation benefits are payable. See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities. They are, therefore, not appropriate entities 
for the rating schedule.).  The term "disability" as used 
for VA purposes refers to impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There is no evidence of record suggesting the veteran's 
hyperlipidemia or elevated cholesterol causes any impairment 
of earning capacity.  While elevated cholesterol may be 
evidence of underlying disability or may later cause 
disability, service connection may not be granted for a 
laboratory finding.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); see 38 U.S.C.A. § 1110.  
Nothing in the medical evidence presently on file shows the 
veteran has a current disability manifested by elevated 
cholesterol.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Espiritu, 2 Vet. App. at 494.  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465 (1994).  When a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that high 
cholesterol is a disability.  However, when the veteran's 
service and post-service medical records are considered 
together with the applicable law (which shows that there is 
no competent evidence to show that the claimed condition has 
been associated with a disease process, and that it is not a 
disability), the Board finds that the evidence outweighs the 
veteran's contentions that his high cholesterol warrants 
service connection. 

Accordingly, because the veteran does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence is 
against his claim of service connection for elevated 
cholesterol, and his claim therefore must be denied. 38 
C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

	2.  Hypertension

Hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, note(1) to 
Diagnostic Code 7101 (2007).  

In this case, medical evidence shows a current diagnosis of 
hypertension.  This condition was first diagnosed in December 
1990, less than eight months after the veteran's separation 
from service in April 1990.  While the veteran's medical 
records are negative for a diagnosis or treatment of 
hypertension in service, hypertension was diagnosed within 
the first post service year.  As noted above, certain chronic 
diseases, including hypertension, may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Accordingly, the Board 
finds that the evidence supports service connection for 
hypertension.  § 5107(b).        

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting service 
connection for hypertension.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

With regard to the claim of service connection for 
hyperlipidemia, notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  


ORDER

Service connection for hyperlipidemia is denied.  

Service connection for hypertension is granted.  




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


